DETAILED ACTION
1.	The Applicant’s amendments filed 12/24/2021 & 01/27/2022 were received. Claims 1-3 were amended. Claims 4-20 were cancelled.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 09/30/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Acknowledgment is made that Applicant has filed a certified copy of the BR102017026883-7 application as required by 35 U.S.C. 119(b).

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 12/24/2021 is being considered by the examiner.

Drawings
6.	The drawings objections in the prior Office Action issued on 09/30/2021 are withdrawn.

Specification
7.	The specification objections in the prior Office Action issued on 09/30/2021 are withdrawn.

Claim Objections
8.	The claim objections of claims 1-3 in the prior Office Action issued on 09/30/2021 are withdrawn per amendments of claims 1-3.

Claim Rejections
9.	The claim rejections under AIA  35 U.S.C. 112(b), of claims 1-3 are withdrawn per amendments of claims 1-3.

10.	Support for these amendments can be found in the instant application: [0022]-[0027]; fig. 1-4.

Reasons for Allowance
11.	Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “An insulated electrostatically-assisted spraying extender (10) installed on a spraying bar (100) of a grounded sprayer for use in agriculture, positioned adjacent to a hydraulic nozzle (20) that atomizes drops from a spraying liquid that are released through a nozzle (21) to be electrically charged when passing through an induction electrode (151) that promotes an electrostatic field .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717